Citation Nr: 0104966	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral pes planus 
with hallux valgus.

2. Entitlement to service connection for upper respiratory 
infections, to include tonsillitis, pharyngitis and 
bronchitis.

3. Entitlement to an original evaluation in excess of 0 
percent for residuals of a post-traumatic deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1991 to December 
1994.    

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1999, on appeal from a rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (the RO).  

Upon its last review, the Board remanded the claims at issue 
for further development of the record.  Having carefully 
reviewed all evidence of record, including that obtained 
following the July 1999 remand, the Board concludes that this 
matter is ready for appellate review.      


FINDINGS OF FACT

1. The appellant was noted to have asymptomatic bilateral pes 
planus when he was accepted for military service.

2. The appellant's bilateral pes planus became persistently 
symptomatic during active military service and continued 
thereafter.

3. The appellant's deviated nasal septum results in more than 
slight symptoms and less than marked airway interference 
but more nearly approximates marked interference with 
breathing space.  


CONCLUSIONS OF LAW

1. Bilateral pes planus was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999). 

2. The criteria for the assignment of a 10 percent disability 
rating for a deviated nasal septum have been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he should be granted service 
connected compensation for bilateral pes planus.  He argues 
that although the condition may have been present prior to 
his service entry, it was worsened as a result of his 
military service.  The appellant also argues that as a result 
of an in-service nasal fracture that resulted in a deviated 
nasal septum, he developed chronic upper respiratory 
infections.  As to the residuals of the in-service nasal 
fracture, the appellant argues that the assigned disability 
rating does not reflect the severity of the condition.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also apply all applicable statutory and regulatory law, as 
well as the controlling decisions of the appellate courts.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  



The Generally Applicable Law

The Duty to Assist - In General

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Service Connection - In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Rating Disabilities - In General 

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  


Service Connection for Bilateral Pes Planus with Hallux 
Valgus

Factual Background

The appellant's service medical records reveal that in March 
1991, prior to his entry onto active duty, he was noted to 
have bilateral, moderate, asymptomatic pes planus that was 
not considered disqualifying for active military service.  
The appellant denied then having, or ever having had, foot 
trouble.  

In June 1994, the appellant was treated for foot blisters and 
pain.  The appellant reported that he had been experiencing 
foot pain for two years and that he had blisters on his feet 
that had been present for three weeks.  He reported that he 
had been given arch supports while in basic training, but 
that these had worsened his symptoms.  

In August 1994, the appellant underwent a medical examination 
conducted by E.J. Carr, D.P.M.  The podiatrist noted that the 
appellant complained of severe pain along the medial columns 
of both feet, and that this symptom had made walking 
extremely difficult.  The podiatrist also noted that the 
appellant had developed blister-like lesions under the medial 
column of the foot around his toes.  Dr. Carr observed that 
the appellant's compliance with the increased activity 
required by the service department was extremely difficult 
and painful.  The appellant was diagnosed to have severe pes 
planus, hammertoes and metatarsus primus elevatus, 
bilaterally.    

In September 1994, the appellant underwent a service 
department medical board evaluation.  The medical board noted 
the appellant's report that he was symptom free until he 
entered active military service, and that there was presently 
pain in both feet with standing, walking, running, marching 
or field activities.  The medical board further noted that 
upon clinical examination, the appellant was noted to have a 
loss of the normal longitudinal arch, and that there was 
excessive heel valgus; pronation of the feet; and excessive 
plantar callous formation.  There were noted no foot or ankle 
deformities.  The medical board further noted that the 
appellant had then been diagnosed to have bilateral, 
symptomatic pes planus.  It found that the condition had 
existed prior to active military service, and that it 
rendered the appellant not physically able to continue 
service.  As is noted above, the appellant was discharged in 
December 1994.

The appellant underwent a VA physical examination in April 
1995.  He was noted to have pes planus, and reported that his 
"whole foot" constantly hurt, and that he also had pain in 
his ankles and knees.  He reported that he was unable  to 
wear orthotic support.  Radiographic examination detected 
bilateral pes planus and hallux valgus deformity, and both 
ankles appeared to be normal.  In part, he was diagnosed to 
have bilateral 3rd degree pes planus.  

In February 1999, the appellant proffered statements from his 
spouse and from his mother.  In her statement, the 
appellant's mother reported that she was aware that the 
appellant had "flat feet" prior to his service entrance, 
but that they had worsened since the appellant's military 
service.   In her statement, the appellant's wife related 
that she knew her husband to be in foot pain, and that while 
in service he would experience blisters and bleeding.  

During a February 1999 Travel Board hearing, the appellant 
reported that he was not asked about his bilateral pes planus 
at the time he entered military service.  He stated that 
prior to his service, he participated in sports and worked at 
a grocery store.  He stated that after he began basic 
training, he would develop blisters on his feet and sharp 
pain in his heels.  He stated that although he complained of 
these symptoms during boot camp, he was told that this was an 
experience that was common to all recruits and he was given 
anti-inflammatory medications for his feet.  He stated that 
after his training and his reporting at his first duty 
station, it became apparent to him that he would not be able 
to continue his military service.  

The appellant underwent a VA physical examination in April 
2000.  After noting the appellant's current subjective report 
as to pain, the examiner commented that there was no known 
etiology for pes planus.  The examiner observed that the 
appellant's symptoms were noted to have had their onset 
during the appellant's initial training, and from the 
appellant's description were thereafter aggravated during 
this period.  The examiner noted that the appellant had a 
very small arch present when he was seated, and no arch in 
both feet with weight bearing.  The appellant was also noted 
to have a moderate hammer toe bilaterally in both the second 
and third toes in both feet, and a mild hallux valgus.  

The examiner diagnosed the appellant to have a moderate to 
severe bilateral pes planus with hallux valgus and hammer toe 
deformity.  The examiner further stated that although the 
record indicated the appellant to have had bilateral pes 
planus on admission to service, the condition "appears to 
have become symptomatic during and after the [appellant's 
initial military training].  Thus, there was an increase in 
symptomatology but not underlying pathology."  

Relevant Statute, Regulation, and Precedent

The law and regulations generally pertaining to service 
connection have been outlined above and will not be repeated.  

Presumption of soundness/aggravation of pre-existing disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).


Analysis

As a preliminary matter, the Board must resolve the issue of 
whether the appellant may be presumed to have been in sound 
physical condition at the time he was activated for military 
duty in December 1991; and if not, whether the appellant's 
bilateral pes planus was aggravated by such service.  

As is noted above, upon service department clinical 
examination in March 1991, the appellant was noted to have 
bilateral pes planus that was not considered disqualifying 
for military service, and the appellant denied having, or 
ever having had, any prior foot trouble.  

The annotation on the appellant's service entry physical 
examination indicating the presence of bilateral pes planus 
plainly constitutes sufficient noting of a preexisting 
physical defect within the meaning of 38 U.S.C.A § 1110 and 
1131.  See 38 U.S.C.A § 1137; Verdon v. Brown, 8 Vet. App. 
529, 535 (1996) (Notation of asymptomatic bunions at the time 
of induction physical examination is sufficient to constitute 
a noting within the meaning of applicable law.).  

Having found that the appellant was not in sound physical 
condition at the time of his entry onto active service, the 
Board must now proceed to the issue whether the appellant's 
bilateral foot disorder was aggravated during his military 
service.  
If there was an increase in disability during service, the 
disorder will be considered to have been aggravated by such 
service, unless the evidence would support a specific finding 
that the increase in disability would have been due to the 
natural progress of the disorder.  

It has been held in this regard that "temporary flare-ups" 
of preexisting disorders will not be considered to constitute 
such an increase; Hunt v. Derwinski, 1 Vet. App. 292, 295 
(1991); nor would the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board first observes there is no evidence indicating any 
foot symptoms prior to the appellant's reporting for his 
Marine Corps Basic Training.  In particular, the appellant is 
noted to have specifically denied such symptoms during the 
service department physical examination, and the condition 
was only noted upon clinical examination by a physician, who 
in turn noted the condition to be asymptomatic.  
The appellant's report of not having had prior foot problems 
is clearly competent.  
See Harvey v. Brown, 6 Vet. App. 390, 393 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (For the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  

There exists both medical and lay evidence to indicate that 
the onset of bilateral foot pain occurred during the course 
of the appellant's military service, and that such symptoms 
were attributable to pes planus.  The Board finds 
particularly significant that (1) the appellant was treated 
for such symptoms while in service in June 1994; (2) the 
appellant then reported their onset as two years previously; 
and (3) Dr. Carr, a podiatrist, confirmed the presence of 
symptoms as reported by both the appellant and the service 
department, and further opined that the appellant was finding 
it difficult to fulfill his service duties.  As noted, the 
appellant was then separated because of the bilateral pes 
planus, and the condition was noted upon VA examination 
approximately five months later. 

Given these findings, the evidence supports a finding that 
the appellant sustained an increase in the underlying 
disability.  Most critically, there is no evidence that the 
appellant's bilateral pes planus symptoms, first medically 
noted as symptomatic in June 1994, represented a 
"temporary" flare up of a condition.  The appellant was 
treated for the disorder by both military and civilian 
physicians for ongoing symptoms.  Most critically, the 
disorder was not noted to have alleviated, and was indeed the 
cause of the appellant's separation from active service.  
Stated alternatively, the medical and lay evidence of record 
demonstrates that although the appellant was noted to have an 
asymptomatic foot disorder at the time he entered military 
service, it had its onset of symptoms during service and 
symptoms continued thereafter.  

In Verdon, 8 Vet. App. at 537, the Court observed the plain 
meaning of 38 U.S.C.A. § 1153 is that temporary or 
intermittent flare-ups of a preexisting disorder are not 
aggravation unless the underlying condition, as opposed to 
the symptoms, is worsened.  As was noted in Verdon, it had 
been previously observed by the appellate courts that in such 
cases, aggravation was not to be found where there was "a 
point during service where the condition was worse than it 
was at induction, [but that] the degree of disability due to 
the disorder did not increase between the dates of entrance 
and separation."  Id.  The Board has also carefully 
considered the April 2000 VA examination in this assessment.  
As noted, the examiner then opined that the appellant had the 
condition upon admission to service but that it only became 
asymptomatic during and after the appellant's basic training, 
and "[t]hus there was an increase in symptomatology but not 
underlying pathology."  However, considering the finding of 
moderate asymptomatic pes planus in March 1991 contrasted to 
the finding of severe pes planus in August 1994 and the 
continuing symptomatology related to the appellant's feet 
since 1994, the Board believes that the evidence demonstrates 
more than a temporary flareup of symptoms in service and that 
there is at least a reasonable doubt as to whether or not 
there was an increase of the pathology associated with the 
appellant's pes planus during service.  Resolving that doubt, 
as we must, in favor of the appellant, the Board finds that 
there was an increase in the severity of pes planus 
pathology.  38 C.F.R. § 3.102.  There is no evidence 
indicating that any such increase is the result of natural 
progression of pes planus pathology.  Therefore, the Board 
concludes that service connection for bilateral pes planus 
with hallux valgus should be granted.
  


Increased Disability Evaluation in Excess of Zero Percent
for the Residuals of a Post-Traumatic Deviated Septum

Factual Background

The appellant's service medical records reveal that in 
December 1991 he complained of nose pain after he was struck 
by a fellow recruit while boxing.  In follow up examination, 
the appellant was eventually diagnosed to have a fractured 
nose with a deviated septum.  

Following his separation from active duty in December 1994, 
the appellant was noted to have a very slight nasal septum 
deviation during the course of an April 1995 VA examination.  
Upon radiographic examination, the bony structures, paranasal 
sinuses and soft tissues appeared to be normal.  During the 
April 1995 VA examination, the appellant's respiratory system 
was noted to be normal, and the nasal septum was deviated 
very slightly to the left.  He underwent a nasal septoplasty 
in June 1996.  

In her February 1999 statement, the appellant's spouse 
related that while she was with her husband during his 
military service, her husband's nose would sometimes begin to 
bleed without warning.  She reported that her husband snored, 
and would wake her nightly, and that this had continued after 
his 1996 surgery.  

At the February 1999 Travel Board, the appellant testified in 
substance that while on active duty, his nose would 
constantly bleed without warning.  He stated that he could 
not breathe properly, and he eventually sought medical 
attention for this difficulty.  The appellant further related 
that he was informed that he would have to undergo cosmetic 
surgery to have his nose straightened, and that this would 
involve a painful procedure.  The appellant added that Dr. 
Graham informed him that he was experiencing increased 
respiratory infections because of being forced to breathe 
through his mouth.  

The appellant underwent a VA physical examination in April 
2000 at which time his nose was noted to be deformed with 
deviation of the septum.  There was no external evidence of 
infection or drainage.  An area of redness on the medial wall 
of the right nostril was noted.  There was no discharge and 
no evidence of swelling.  On the left nostril, the examiner 
noted mild discharge of clear mucus.  The mucosa was slightly 
more swollen in the left nostril as compared with the right.  
The examiner commented that the air flow was estimated to be 
reduced on the right nostril by about 30 percent, and on the 
left by about 40 percent.  

Relevant Law

The disability arising from the appellant's deviation of the 
nasal septum, as caused by trauma, has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  

During the pendency of this matter, provisions of the 
Schedule were amended, including the rating criteria for 
deviation of the nasal septum. The revised rating criteria 
requires that a 10 percent evaluation will be assigned where 
there is 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side. 38 C.F.R. § 4.97, 
DC 6502 (1996).  Under the pre-revision criteria,  deflection 
of the nasal septum, traumatic only, with marked interference 
with breathing space, warranted an evaluation of 10 percent.  
With only slight symptoms, a 0 percent rating was assigned.  
38 C.F.R. § 4.97, DC 6502 (1995).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  38 U.S.C.A.
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (2000).

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Board first observes that the severity of symptoms 
resulting from the appellant's deviated septum has remained 
relatively constant throughout the period since he first 
sought service connection for the disorder in March 1995.  
Specifically, the appellant has reported difficulty breathing 
through his nose, more on the left nostril than the right.  
The initial medical assessment of the degree of impairment 
resulting was during the April 2000 VA examination.  As 
noted, the examiner specifically opined that the appellant's 
right nostril air flow was reduced by about 30 percent, and 
the left nostril impairment was reduced by 40 percent. 

The Board finds that the percentages of impairment expressed 
do not constitute "marked" interference with breathing 
space, within the meaning of 38 C.F.R. § 4.96, Diagnostic 
Code 6502 (1995).  However, although words such as 
"severe," "marked," "moderate," and "mild" are not 
defined in the Schedule, the Board must evaluate all of the 
evidence-to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6.  The rating schedule provided a 
noncompensable rating for only slight symptoms, and the Board 
finds that the level of airway obstruction shown is 
definitely more than slight in degree.  Consequently, it 
appears that the degree of impairment shown more nearly 
approximates marked interference than it approximates slight 
symptoms, and under the provisions of 38 C.F.R. § 4.7, a 10 
percent rating should be assigned.  

The assignment of the 10 percent rating under the former 
provisions of the Schedule serves to render moot the 
potential application of the amended Schedule.  Under the 
former and latter provisions, a 10 percent disability 
evaluation is the maximum assignable for any severity of a 
deviated septum.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).


ORDER

Service connection for bilateral pes planus with hallux 
valgus is granted, subject to the laws and regulations 
governing the awards of monetary benefits.  

A 10 percent disability evaluation is assigned for the 
residuals of a post-traumatic deviated nasal septum, subject 
to the laws and regulations governing the awards of monetary 
benefits.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In his hearing on appeal, the veteran asserted that Dr. 
Graham and other unnamed physician's at the VA outpatient 
facilities at Fort Myers and Bay Pines told him his chronic 
respiratory diseases were due to difficulty breathing and 
breathing through his mouth due to his service-connected 
deviated nasal septum.  In light of the recently enacted 
Veterans Claims Assistance Act cited above, the Board 
believes that, even though the RO sought examination and 
medical opinion concerning the relationship between any 
current respiratory disease and the veteran's deviated nasal 
septum, further attempts should be made to procure all VA 
medical records and to afford the veteran an opportunity to 
submit relevant medical evidence.  Moreover, it is noted that 
service medical records reflect treatment 2 days after 
service entry for probable strep pharyngitis and thereafter 
for various episodes of tonsillitis, pharyngitis, bronchitis 
and rhinitis.  However, no medical opinion was procured as to 
whether, notwithstanding the inservice deviated nasal septum, 
the respiratory symptoms in service represented a chronic 
respiratory disorder which is related to current respiratory 
disability.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, he should be 
informed that he should request from any 
physician who has expressed to him a 
relationship between any current chronic 
respiratory disability and his service-
connected deviated nasal sepum a 
statement to that effect in writing; such 
statement should be submitted to the RO. 

2.  The RO must, to the extent possible, 
secure all outstanding VA treatment 
reports, including from the VA medical 
facilities in Fort Myers, Bay Pines and 
Tampa.

3.  The RO should then schedule the 
veteran for examination by a specialist 
in respiratory diseases to determine the 
nature, etiology and extent of any 
current respiratory disabilities.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
prior to the examination, in order that 
he or she may review pertinent aspects of 
the veteran's service and medical 
history.  A notation to the effect that 
this record review took place should be 
included in the examination report.  All 
tests deemed necessary by the examiner 
must be conducted, and the clinical 
findings and reasoning which form the 
basis of the opinions requested should be 
clearly set forth.  

After a thorough examination and a review 
of the claims file, the examiner should 
indicate for the record 

(a) whether the veteran had a chronic 
respiratory disability in service, and, 
if so, (1)what is the diagnosis(es) of 
the chronic respiratory disease(s) in 
service and (2) what are the current 
symptoms and manifestations of the 
inservice chronic disease(s); 

(b) whether the veteran has a current 
chronic respiratory disability, and, if 
so, (1) what is the diagnosis(es) of the 
current chronic disease(s) and (2) it is 
as least as likely as not that the 
veteran's current chronic respratory 
disability began in service or is 
otherwise related to his military 
service.  The examiner should provide a 
thorough explanation for any conclusions 
reached.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and thereafter afforded an appropriate 
period of time in which to respond.  Thereafter, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the outcome of this case.  The veteran need 
take no action until notified otherwise.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

